Name: Commission Implementing Decision (EU) 2015/1944 of 28 October 2015 amending Implementing Decision 2012/807/EU establishing a specific control and inspection programme for pelagic fisheries in Western Waters of the North East Atlantic
 Type: Decision_IMPL
 Subject Matter: fisheries;  international law;  natural environment
 Date Published: 2015-10-29

 29.10.2015 EN Official Journal of the European Union L 283/13 COMMISSION IMPLEMENTING DECISION (EU) 2015/1944 of 28 October 2015 amending Implementing Decision 2012/807/EU establishing a specific control and inspection programme for pelagic fisheries in Western Waters of the North East Atlantic THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 95 thereof, Whereas: (1) Commission Implementing Decision 2012/807/EU (2) establishes a specific control and inspection programme for pelagic fisheries in Western Waters of the North East Atlantic. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (3) establishes a landing obligation for pelagic fisheries in order to reduce the current high levels of unwanted catches and to gradually eliminate discards. Details for the implementation of the landing obligation are laid down in Commission Delegated Regulation (EU) No 1393/2014 (4) establishing a discard plan for certain pelagic fisheries in north-western waters and in Commission Delegated Regulation (EU) No 1394/2014 (5) establishing a discard plan for certain pelagic fisheries in south-western waters. Compliance with the landing obligation should be controlled and inspected. The small pelagic species named in Article 15(1)(a) of Regulation (EU) No 1380/2013 should therefore be included in the specific control and inspection programme in order to enable Member States concerned to undertake efficiently and effectively joint inspection and surveillance activities. (3) Mackerel and herring are widely distributed migratory species. In order to harmonise the control and inspection procedures for mackerel and herring fisheries in the waters adjacent to Western Waters, it is appropriate to include ICES division IVa as defined in Regulation (EC) No 218/2009 of the European Parliament and of the Council (6) in the specific control and inspection programme. (4) It is appropriate to maintain the specific control and inspection programme till 31 December 2018 to ensure a level playing field during the introduction of the landing obligation. (5) Council Regulation (EC) No 850/98 (7) and in particular Title IIIa thereof establishes measures to reduce discarding. The specific control and inspection programme should ensure compliance with the prohibition of highgrading, the moving-on provisions and the prohibition on slipping. (6) Pursuant to Commission Implementing Decisions 2013/305/EU (8) and 2013/328/EU (9) establishing a specific control and inspection programme for the Baltic Sea and the North Sea respectively Member States inform the Commission on an annual basis. The reporting concerning the specific control and inspection programme for pelagic fisheries in Western Waters should be done with the same frequency. (7) During the Consultations between Norway, the Union and the Faroe Islands on the Management of Mackerel for 2015, the benchmarks for the inspection of landings of herring, mackerel and horse mackerel have been reduced significantly because from now on this is based on risk assessment, and their application has been extended to landings of blue whiting. The target benchmarks in Annex II of Implementing Decision 2012/807/EU should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2012/807/EU is amended as follows: (1) The Title is replaced by the following: Commission Implementing Decision 2012/807/EU of 19 December 2012 establishing a specific control and inspection programme for pelagic fisheries in Western Waters of the North East Atlantic and in the Northern North Sea (2) Article 1 is replaced by the following: Article 1 Subject matter This Decision establishes a specific control and inspection programme applicable to the stocks of mackerel, herring, horse mackerel, blue whiting, boarfish, anchovy, argentine, sardine and sprat in EU waters of ICES sub-areas V, VI, VII, VIII and IX and in EU waters of CECAF 34.1.11 (hereafter referred to as Western Waters ), as well as to mackerel and herring in EU waters of ICES division IVa (hereafter referred to as the Northern North Sea ). (3) In Article 2, paragraph 2 is replaced by the following: 2. The specific control and inspection programme shall apply until 31 December 2018. (4) In Article 3(2) point (b) is replaced by the following: (b) reporting obligations applicable to fishing activities in Western Waters and in the Northern North Sea, in particular the reliability of the information recorded and reported; (5) In Article 3(2), point (c) is replaced by the following: (c) the obligation to land all catches of species subject to the landing obligation pursuant to Regulation (EU) No 1380/2013 of the European Parliament and of the Council (10), and the measures to reduce discarding provided for in Title IIIa of Council Regulation (EC) No 850/98 (11) (10) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22)." (11) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1);" (6) In Article 12, the following paragraph is added: 3. As from 2016 onwards, Member States shall communicate the information referred to in paragraph 1 on an annual basis, by the 31 January after each calendar year. (7) Annex II is replaced by the text in the Annex to this Decision. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Commission Implementing Decision 2012/807/EU of 19 December 2012 establishing a specific control and inspection programme for pelagic fisheries in Western Waters of the North East Atlantic (OJ L 350, 20.12.2012, p. 99). (3) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (4) Commission Delegated Regulation (EU) No 1393/2014 of 20 October 2014 establishing a discard plan for certain pelagic fisheries in north-western waters (OJ L 370, 30.12.2014, p. 25). (5) Commission Delegated Regulation (EU) No 1394/2014 of 20 October 2014 establishing a discard plan for certain pelagic fisheries in south-western waters (OJ L 370, 30.12.2014, p. 31). (6) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (7) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1). (8) Commission Implementing Decision 2013/305/EU of 21 June 2013 establishing a specific control and inspection programme for fisheries exploiting cod, herring, salmon and sprat in the Baltic Sea (OJ L 170, 22.6.2013, p. 66). (9) Commission Implementing Decision 2013/328/EU of 25 June 2013 establishing a specific control and inspection programme for fisheries exploiting cod, plaice and sole in the Kattegat, the North Sea, the Skagerrak, the eastern Channel, the waters west of Scotland and the Irish Sea (OJ L 175, 27.6.2013, p. 61). ANNEX Annex II to Implementing Decision 2012/807/EU is replaced by the following: ANNEX II TARGET BENCHMARKS 1. Level of inspections at sea (including aerial surveillance, where applicable) On a yearly basis, the following target benchmarks (1) shall be reached for the inspections at sea of fishing vessels engaged in the fishery of herring, mackerel, horse mackerel, anchovy and blue whiting in the area, in the case that inspections at sea are relevant in relation to the step in the fishery chain and are part of the risk management strategy: Benchmarks per year (2) Level of estimated risk for fishing vessels in accordance with Article 5(2) high very high Fishery No 1 Herring, mackerel and horse mackerel Inspection at sea of at least 5 % of fishing trips by high risk  level fishing vessels targeting the fishery in question Inspection at sea of at least 7,5 % of fishing trips by very high risk  level fishing vessels targeting the fishery in question Fishery No 2 Anchovy Inspection at sea of at least 2,5 % of fishing trips by high risk  level fishing vessels targeting the fishery in question Inspection at sea of at least 5 % of fishing trips by very high risk  level fishing vessels targeting the fishery in question Fishery No 3 Blue whiting Inspection at sea of at least 5 % of fishing trips by high risk  level fishing vessels targeting the fishery in question Inspection at sea of at least 7,5 % of fishing trips by very high risk  level fishing vessels targeting the fishery in question 2. Level of inspections ashore (including document based controls and inspections in ports or at first sale) On a yearly basis, the following target benchmarks (3) shall be reached for the inspections ashore (including document based controls and inspections in ports or at first sale) of fishing vessels and other operators engaged in the fishery of herring, mackerel, horse mackerel, anchovy and blue whiting in the area, in the case that inspections ashore are relevant in relation to the step in the fishery/marketing chain and are part of the risk management strategy. Benchmarks per year (4) Level of risk for fishing vessels and/or other operators (first buyer) high very high Fishery No 1 Herring, mackerel and horse mackerel Inspection in port of at least 7,5 % of overall landed quantities by high risk  level fishing vessels Inspection in port of at least 7,5 % of overall landed quantities by very high risk  level fishing vessels Fishery No 2 Anchovy Inspection in port of at least 2,5 % of overall landed quantities by high risk  level fishing vessels Inspection in port of at least 5 % of overall landed quantities by very high risk  level fishing vessels Fishery No 3 Blue whiting Inspection in port of at least 7,5 % of overall landed quantities by high risk  level fishing vessels Inspection in port of at least 7,5 % of overall landed quantities by very high risk  level fishing vessels Inspections made after landing or transhipment shall in particular be used as a complementary cross-checking mechanism to verify the reliability of the information recorded and reported on catches and landings. (1) For vessels spending less than 24 hours at sea per fishing trip, and according to the risk management strategy, the target benchmarks may be reduced by half. (2) expressed in a % of fishing trips in the area (when fishing with gears with mesh sizes for which the species is a target species) by high/very high risk fishing vessels/per year (3) For vessels landing less than 10 tons per landing, and according to the risk management strategy, the target benchmarks may be reduced by half. (4) expressed in a % of quantities landed by high/very high risk fishing vessels/per year